Name: 89/17/EEC: Commission Decision of 21 December 1988 approving the varietal conversion programme for hops submitted by the United Kingdom pursuant to Council Regulation (EEC) No 2997/87
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  agricultural structures and production;  agricultural policy;  Europe
 Date Published: 1989-01-11

 Avis juridique important|31989D001789/17/EEC: Commission Decision of 21 December 1988 approving the varietal conversion programme for hops submitted by the United Kingdom pursuant to Council Regulation (EEC) No 2997/87 Official Journal L 008 , 11/01/1989 P. 0015 - 0016*****COMMISSION DECISION of 21 December 1988 approving the varietal conversion programme for hops submitted by the United Kingdom pursuant to Council Regulation (EEC) No 2997/87 (89/17/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2997/87 of 22 September 1987 laying down, in respect of hops, the amount of aid to producers for the 1986 harvest and providing for special measures for certain regions of production (1), and in particular Article 2 (5) thereof, Whereas, pursuant to Article 2 (5) of the abovementioned Regulation, on 17 March 1988 the United Kingdom forwarded to the Commission a varietal conversion programme for hops; whereas amendments to that programme were forwarded by the United Kingdom on 26 July 1988; Whereas the programme as amended satisfies the objectives of the Regulation in question and contains the information required under Article 2 of Commission Regulation (EEC) No 3889/87 laying down detailed rules for the application of the special measures for certain regions of hops production (2); Whereas the special aid for varietal conversion may also be granted for areas under other varieties where the latter are present on areas essentially under bitter varieities covered by a conversion plan; Whereas the programme submitted by the United Kingdom does not provide for any financial contribution to be borne by the national budget; whereas the actual costs referred to in Article 2 (2) of Regulation (EEC) No 2997/87 may include factors for assessing the net loss of income as a result of the implementation of the conversion plan; whereas, however, only factors relating to the net loss of income incurred from the date of adoption of Regulation (EEC) No 2997/87 may enter into the calculation of the actual costs; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Hops, HAS ADOPTED THIS DECISION: Article 1 The varietal conversion programme for hops submitted pursuant to Regulation (EEC) No 2997/87 by the United Kingdom on 17 March 1988, as last amended on 26 July 1988, is hereby approved. The main aspects of the programme are given in the Annex hereto. Article 2 The United Kingdom shall inform the Commission every six months of progress in the programme. Article 3 This Decision is addressed to the United Kingdom. Done at Brussels, 21 December 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 284, 7. 10. 1987, p. 19. (2) OJ No L 365, 24. 12. 1987, p. 41. ANNEX 1. List of producer groups covered by the programme and 1986 reference areas - English Hops Ltd 3 050 ha 2. Duration of programme From 22 September 1987 to 30 August 1990. At all events the last plantations must be carried out before 31 December 1990. 3. Areas covered by the programme 655 ha 4. Varieties to be planted and areas concerned Aromatic varieties Bramling Cross: 8 ha Challenger: 56 ha Fuggle: 15 ha Goldings: 11 ha Progress: 4 ha WGV: 5 ha Total 99 ha 'Super-alpha' varieties (1) Target: 533 ha Yeoman: 23 ha Total 556 ha (1) Within the meaning of Article 2 of Regulation (EEC) No 2997/87 and Article 1 (3) of Regulation (EEC) No 3889/87.